Citation Nr: 1001022	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-16 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the reduction of a 20 percent disability rating for 
degenerative joint disease (DJD) to the right shoulder to a 
10 percent rating effective September 2007 was proper.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 2002 to July 
2006.

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. Service connection for DJD in the right shoulder was 
granted by a rating decision dated August 2006 with a 20 
percent evaluation effective July 30, 2006.  

2. In September 2007, based on objective findings obtained on 
a VA examination conducted that same month, the RO reduced 
the Veteran's rating for his right shoulder disability from 
20 percent to 10 percent.  

3. The Veteran's overall disability rating was unchanged 
throughout the entire period on appeal. 

4. At the time of the reduction in September 2007, the 
Veteran's right shoulder disability had been rated as 20 
percent for a period less than five years.

5. The record demonstrates that at the time the RO reduced 
the 20 percent evaluation assigned to the Veteran's right 
shoulder disability, the range of motion in his right 
shoulder was greater than shoulder level. 


CONCLUSION OF LAW

The reduction of a 20 percent disability rating for DJD to 
the right shoulder to a 10 percent rating effective September 
2007 was proper.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes (DCs) 5003, 5200, 5201, 5202, 5203 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veteran's Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

While the Veteran did not receive a VCAA letter, per se, the 
procedural framework and safeguards set forth in 38 C.F.R. § 
3.105(e) and 38 C.F.R. § 3.344 were fully satisfied.  
Specifically, the Veteran's overall disability rating did not 
change throughout the period on appeal.  Thus, the procedural 
requirements of 38 C.F.R. § 3.105(e) were inapplicable.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Reduction in Rating

In an August 2006 rating decision, the Veteran was granted 
entitlement to service connection for disabilities to his 
right knee (10 percent), left knee (10 percent), right 
shoulder (20 percent), left shoulder and feet (both 
noncompensable), all with an effective date of July 30, 2006.  
His total disability rating was 40 percent.  

In June 2007, the Veteran submitted a new claim for 
entitlement to service connection for arthritis in his right 
thumb.  Additionally, he underwent a routine VA examination 
in September 2007 for his right shoulder disability.  In a 
September 2007 rating decision, the RO granted service 
connection for a right thumb disability with a 10 percent 
rating, effective July 30, 2006.  However, based on the 
results of the VA examination, the RO also reduced the 
Veteran's 20 percent rating for his right shoulder disability 
to 10 percent, effective September 10, 2007.  He now asserts 
that this reduction was incorrect.

Where a reduction in an evaluation of a service-connected 
disability occurs, and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance must be prepared setting forth all material 
facts and reasons.  VA must also notify the Veteran that he 
has 60 days to present additional evidence showing that 
compensation should be continued at the present level.  
38 C.F.R. § 3.105(e) (2009). 

After completing the predetermination procedures, VA must 
send a veteran written notice of the final action, which must 
set forth the reasons for the action and the evidence upon 
which the action is based.  Where a reduction of benefits is 
found warranted and the proposal was made under the 
provisions of 38 C.F.R. § 3.105(e) (2009), the effective date 
of the final action shall be the last day of the month in 
which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(i)(2) (2009). 

In this case, the predetermination procedures do not apply, 
as the reduction in the disability rating for his right 
shoulder did not result in a reduction or discontinuance of 
payments being made to the Veteran.  Specifically, the 
Veteran's overall rating (which included the addition of a 
bilateral factor for his foot disabilities) remained at 40 
percent throughout the entire rating period.  

The Veteran correctly notes in his November 2007 Notice of 
Disagreement that the effective date for his right thumb 
disability (July 30, 2006) preceded the effective date for 
the reduction in rating to his right shoulder (September 10, 
2007).  However, he is incorrect that the addition of the 10 
percent rating for his right thumb would have increased his 
total disability rating to 50 percent for this approximately 
13 month period.  
 
Combined disability ratings are calculated through the 
application of a combined ratings table, which considers the 
individual's "efficiency" based on his or her individual 
disabilities.  See 38 C.F.R. § 4.25 (2009).  When combining 
the Veteran's disabilities in accordance with 38 C.F.R. 
§ 4.25, his disability rating remains 40 percent throughout 
the entire period on appeal.  

Therefore, as the reduction in the rating to his right 
shoulder disability did not affect his overall rating, the 
predetermination procedures of 38 C.F.R. § 3.105 (2009) do 
not apply.  See also Stelzel v. Mansfield, 508 F.3d 1345, 
1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 
89 (2007).

Next, when a rating has continued for an extended period at 
the same level (five years or more), any rating reduction is 
valid only if, after a review of the entire record of 
examinations and the medical-industrial history, it is based 
upon an examination that is at least as complete as the 
examinations that formed the basis for the original rating.  
38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  On 
the other hand, if a disability has not stabilized or is 
likely to improve, a reexamination disclosing improvement 
will be sufficient to warrant a reduction in rating.  See 38 
C.F.R. § 3.344(c).

In this case, the Veteran's right shoulder disability was 
rated at 20 percent, effective July 30, 2006, and only 
approximately 13 months prior to the effective date of the 
subsequent reduction.  Therefore, the Board concludes that 
his right shoulder disability had not stabilized, and an 
analysis of the completeness of his past examinations is not 
required.  

Next, the Board must consider whether the reduction in 
disability rating from 20 percent to 10 percent for his right 
shoulder disability was appropriate.  On this matter, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that several general regulations are applicable to 
all rating reduction cases, without regard for how long a 
particular rating has been in effect.  Specifically, the 
Court has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon a review of the entire history of 
the Veteran's disability."  Brown, 5 Vet. App. at 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  

A rating reduction requires an inquiry as to "whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations."  Id. at 421.  Thus, in 
any rating-reduction case, not only must it be determined 
that an improvement in a disability had actually occurred, 
but also that the improvement reflects an improvement under 
the ordinary conditions of life and work.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2009).

In considering the Veteran's history, his original 20 percent 
rating was based primarily on a June 2006 VA examination.  
There, a physical examination indicated 160 degrees of 
flexion, 180 degrees of abduction (with pain beginning at 160 
degrees), 90 degrees of external rotation (pain at 70 
degrees) and 90 degrees of internal rotation (pain at 75 
degrees).  The examiner also noted that the Veteran's 
complaints of weakness, stiffness, fatigue and swelling upon 
exercise additionally limited the joint function by 75 
degrees.  As a consequence, the RO granted a 20 percent 
rating based on an effective abduction and flexion of 85 
degrees upon repetitive use.  See 38 C.F.R. § 4.71a, DC 5201 
(2009).  

At the time of his VA examination in September 2007, the 
Veteran stated that his shoulder symptoms occur when he lifts 
weights and exercises.  He otherwise did not notice weakness 
in other activities other than painting or driving.  His 
range of motion indicated 180 degrees of flexion with pain 
beginning at 150 degrees and no further loss upon repetitive 
motion.  He also displayed 170 degrees of abduction with pain 
upon repetitive motion limiting abduction to 150 degrees.  

After considering the pertinent medical history as detailed 
above, the Board finds that the evidence supports reducing 
the Veteran's rating for DJD of the right shoulder from 20 
percent to 10 percent.  Indeed, in order to warrant a 20 
percent rating for DJD of the right shoulder, the evidence 
must show limitation of motion to the shoulder level (20 
percent under DC 5201).  Here, the September 2007 examination 
indicates that, even after repetition, he is able to raise 
his arm above his shoulder.  Moreover, as the Veteran has not 
shown ankylosis or impairment or malunion of the shoulder 
joint, the remaining diagnostic codes are inapplicable.  See 
38 C.F.R. § 4.71a, DCs 5200, 5202, 5203 (2009).  Moreover, 
the evidence does not indicate involvement of two or more 
major joint groups.  See 38 C.F.R. § 4.71a, DC 5003 (2009).  

With regard to the Veteran's assertions that his service-
connected disabilities have not improved, the Board 
recognizes that he is competent to report the symptomatology 
he experienced as it comes to him through his senses.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this 
case, the Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the Veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).

Specifically, the Board relies on clinical findings regarding 
the Veteran's range of motion, and finds that the evidence 
supports the reduction to a 10 percent disability rating for 
DJD implemented in the September 2007 rating decision.  For 
these reasons, the Board finds that the competent evidence 
satisfies the regulatory standards of 38 C.F.R. § 3.344(c) 
for a rating reduction for his DJD in the right shoulder.  

In conclusion, the RO's reduction of the Veteran's right 
shoulder DJD from 20 percent disabling to 10 percent 
disabling is found to be warranted by the evidence of record.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

The reduction of a 20 percent disability rating for DJD to 
the right shoulder to a 10 percent rating effective September 
2007 was proper.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


